Order reversed, with ten dollars costs and disbursements, and motion denied, with ten dollars costs. No opinion. Present — Dowling, P. J., Merrell, Finch, McAvoy and Sherman, JJ. [137 Misc. 587.] Elizabeth A. Reilly, Appellant, Respondent, v. Mayer Advertising Co., Inc., and Harvey Mayer, Respondents, Appellants.— Order modified by eliminating items 2 and 3 on defendants’ appeal, and granting items 5 and 6 on plaintiff’s appeal, and as so modified affirmed, without, costs. No opinion. The date for the examination to proceed to be.fixed in the order. Settle order on notice. Present-—-Dowling, P. J., Merrell, Finch, McAvoy and Sherman, JJ.